DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Response to Amendment
In an amendment filed 08/02/2022, claims 1 has been amended. Currently, claims 1 and 3-16 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, 13 and 15-16 are rejected under 35 U.S.C. 102(a) as being anticipated by Hu (US 6137477 A).
Regarding claim 1, Hu teach a rolling mechanism comprising: a base; a circuit module disposed on the base; (Fig. 1, 4: housing 50 with a base with circuit module 51. Col 2, Lines 44-67)
wherein a roller module disposed on the circuit module and movable on the base, (Fig. 2: wheel holder and wheel 20. Col 2: lines 1-59) 
wherein the roller module comprises: a roller; and a shaft passing through and connected to the roller; (Col 2: lines 1-59, Fig. 2: roller 20 with axle 21)
an encoding element disposed on the circuit module and electrically connected with the circuit module, (Col 2: lines 1-59.  Encoding element includes receive 70, encoding wheel 40 and 30)
wherein the shaft of the roller module is directly connected to the encoding element; (Figs.1 and 2: wall 11 is also considered as part of the encoding element. So the shaft of the roller module is directly connected to the encoding element)
a limiting element disposed on the base and configured to support the roller module. wherein the limiting element is independent of the encoding element and spaced apart from the encoding element; (Figs. 1 and 2 shows limiting element which is center part of bottom portion of wheel holder 10 and it is spaced apart from the encoding element, and it is serves the to support the roller module, as it is part of the wheel holder 10.)
and an elastic element disposed between the roller module and the encoding element, wherein the elastic element is propped against the roller module. (Fig. 2: spring 46 between the roller module and the wheel 40. Col 2: lines 1-59)

Regarding claim 3, Hu already teaches the rolling mechanism according to claim 1, 
And Hu further teaches wherein the elastic element has a first end portion and a second end portion, the first end portion is propped against the shaft, the elastic element surrounds the shaft, and the second end portion is propped against the encoding element. (Figs 1 and 2 shows 46 prop against the encoding wheel, and against the shaft through the holder 10 and partially surround the shaft 21 from one side. Col 2: lines 1-59)

Regarding claim 4, Hu already teaches the rolling mechanism according to claim 1, 
And Hu further teaches wherein the elastic element has a first end portion, a middle portion and a second end portion, the first end portion is propped against the shaft. (Fig. 2 shows spring 46 with first end, middle and second end portions. Col 2: lines 1-59)

Regarding claim 5, Hu already teaches the rolling mechanism according to claim 1, 
And Hu further teaches wherein the shaft has a positioning structure, the roller module is positioned relative to the base through the positioning structure. (Fig. 2: shaft 21 coupled to the axle holes 14. Col 2: lines 1-59)

Regarding claim 6, Hu already teaches the rolling mechanism according to claim 5, 
And Hu teaches wherein the elastic element is propped against the positioning structure. (Fig. 2 shows spring 46 propped against the shaft 21 through structure 10. Col 2: lines 1-59)

Regarding claim 7, Hu already teaches the rolling mechanism according to claim 5, 
And Hu further teaches wherein the elastic element has a first end portion and a second end portion, the first end portion is propped against the shaft, the elastic element surrounds the shaft, and the second end portion is propped against the encoding element. (Figs shows 46 prop against the encoding wheel, and against the shaft through the holder 10 and partially surround the shaft 21 from one side. Col 2: lines 1-59)

Regarding claim 8, Hu already teaches the rolling mechanism according to claim 5, 
And Hu further teaches wherein the elastic element has a first end portion, a middle portion and a second end portion, the first end portion is propped against the shaft. (Fig. 2 shows spring 46 with first end, middle and second end portions. Col 2: lines 1-59)

Regarding claim 9, Hu already teaches the rolling mechanism according to claim 8, 
wherein the rolling mechanism further comprises: a fixed element disposed on the base and connected to the middle portion. (Col 2: lines 1-59. Fig. 2 shows locating frame connected to the spring)


Regarding claim 10, Hu already teaches the rolling mechanism according to claim 9, 
And Hu further teaches wherein the fixed element has a groove, the second end portion is propped against an inner side of the groove. (Fig. 2 shows groove 32 which props against the second end portion through the encoding wheel. Col 2: lines 1-59)

Regarding claim 11, Hu already teaches The rolling mechanism according to claim 9, 
And Hu further teaches wherein the shaft has a limiting structure, the first end portion is engaged with the limiting structure. (Fig. 2 shows the narrower end of the shaft 21 and engaged with the spring through holder 10. Col 2: lines 1-59)

Regarding claim 13, Hu already teaches the rolling mechanism according to claim 11,
And Hu further teaches  wherein the first end portion has an arced structure whose contour matches an outer surface of the shaft. (Fig. 2 shows both the spring and the shaft are circular shape. Col 2: lines 1-59)

Regarding claim 15, Hu already teaches the rolling mechanism according to claim 13, 
And Hu further teaches wherein the fixed element further comprises a limiting part disposed adjacent to the lateral side of the first end portion, the limiting part is configured to limit a range of travel of the first end portion. (Col 2: lines 1-59. Fig. 2 shows locating frame connected to the spring and it would limit the movement of the spring.)

Regarding claim 16,  Hu further teaches a mouse device comprising: a mouse body; and a rolling mechanism according to claim 1, wherein the rolling mechanism is disposed in the mouse body. (Col 2: lines 1-59)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 6137477 A).
Regarding claim 14, Hu already teaches the rolling mechanism according to claim 13, 
Hu already teaches wherein the arced structure has a width in a radial direction of the roller, (Fig. 2 shows the circular shaped of spring 46 has a width in a radial direction of the roller
However Hu does not teach and the width is greater than a diameter of the shaft.
However both the size of the spring and the shaft would be depending on design specification and design engineering choice.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Hu to teach the width is greater than a diameter of the shaft as the sizing of the various parts of the device can be varied and would be depending on design specification and design engineering choice.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
On page 5, applicant alleged that “However, the Office Action (on Page 3) states, “Figs. 1 and 2: wall 11 is also considered as part of the encoding element. So the shaft of the roller module is directly connected to the encoding element’. Then, when the wall 11 is construed to be the claimed limiting element and a part of the claimed encoding element, Hu does not disclose the feature of “wherein the limiting element is independent of the encoding element and spaced apart from the encoding element” as defined in the amended claim 1.
Besides, as shown in Fig. 2 of Hu, the wall 11 disclosed in Hu is connected to the encoding wheel 40 disclosed in Hu via its own through hole 12. Accordingly, when the wall 11 is construed to be the claimed limiting element, Hu does not disclose the feature of “wherein the limiting element is independent of the encoding element and spaced apart from the encoding element” as defined in the amended claim 1.”
Examiner finds the argument not persuasive. In this case, Figs. 1 and 2 shows limiting element which is center part of bottom portion of wheel holder 10 and it is spaced apart from the encoding element and it is spaced apart from the encoding element through the outer portions of the bottom portion of wheel holder 10, and it is serves the to support the roller module, as it is part of the wheel holder 10.
On page 6, applicant alleged that “Further, the Office Action (on Page 3) states, "Col 2: Encoding element includes receiver70, encoding wheel 40 and 30". Nevertheless as shown in Figs. 1, 2, 4 of Hu, the wheel axle 21is not directly connected to the receiver 70. The wheel axle 21 is not directly connected to the encoder wheel 40, either. The wheel axle 21 is not directly connected to the locating frame 30, either. Accordingly, when the wall 11 is construed to be the claimed limiting element, Hu does not disclose the feature of "wherein the shaft of the roller module is directly connected to the encoding element" as defined in the amended claim 1.
Examiner finds the argument not persuasive. In this case, as stated by the Examiner that the wall 11 of figures 1 and 2 is also considered as part of the encoding element. So the shaft of the roller module is directly connected to the encoding element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626